DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 4th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to independent claims 1, 8, and 15 have overcome each and every objection and rejection previously set forth in the Non-Final Rejection Office Action mailed November 5th, 2021. 
Response to Arguments
Applicant’s REMARKS on Page 8, filed February 4th, 2022, with respect to “Examiner Interview Summary” have been fully considered.  Examiner acknowledges that the potential double patenting rejection with co-pending application 16/731,227 was discussed and that suggestions for avoiding this rejection had been discussed in an interview with Applicant on November 4th, 2021.  However, the amended claim language of the instant application (16/731,571) raises new issues of overlapping interpretation with the amended language of application 16/731,227.  Further, application 16/731,227 was granted a US Patent (US 11,269,069), which results in nonstatutory double patenting rejections for some of the claims of the instant application, as explained in detail in the Double Patenting section below.
Applicant’s REMARKS on Page 8, filed February 4th, 2022, with respect to “Claim Objections” have been fully considered and are persuasive.  The previous claim objections have been withdrawn based on amendments to the claims.  
Applicant’s REMARKS on Page 8, filed February 4th, 2022, with respect to “Claim Interpretation” have been fully considered.  Examiner’s claim interpretation under 35 U.S.C. 112(f) remains pending in 
Applicant’s REMARKS on Page 9, filed February 4th, 2022, with respect to “Prior Art Rejections” have been fully considered and are persuasive.  The previous 35 U.S.C. 103 rejections have been withdrawn based on amendments to the claims that overcome the prior art of record.  Additionally, the claims contain potentially allowable subject matter based on the amended claims, pending the nonstatutory double patenting rejection issues addressed in this Office Action.  The potentially allowable subject matter is explained in detail in the section below.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
location determination module … in claims 15-16, and 18-20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretations of the structure is as follows:
A location determination module is understood to be a module that has physical structure through being a processor and/or a device with associated components and circuitry configured to perform a specific application or function, as described for the performance of the functions of the invention in paragraphs [0166] and [0167].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-9, 12, 15-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Diwakar et al. (U.S. Patent No. 11,269,069; hereinafter Diwakar). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The table below demonstrates the language of the instant application in the left column and the equivalent, or else more specific, language of the US Patent in the right column:

Patent Application 16/731,571
U.S. Patent No. 11,269,069 (Diwakar)
A method, comprising:
A method for a vehicle, comprising:
recording, by the one or more processing units of a vehicle, a first timestamp of a first detection of an event …
detecting … a first physical property of an event …
recording, by the one or more processing units, a first timestamp of the detection with the camera sensor array;
… based on signals captured by an array of light sensors , wherein the array of light sensors is mounted on a chassis of a vehicle;
detecting … with a camera sensor array of the vehicle;
… detection with the camera sensor array;
determining, by the one or more processing units, a direction of the event, based on an identity of a light sensor of the array of light sensors that sensed the event;
determining, by the one or more processing units, a direction of the event, based on the detection with the camera sensor array;

recording, by the one or more processing units, a second timestamp of a second detection of the event based on signals captured by an array of audio sensors, …
detecting, by the one or more processing units, a second physical property of the event with an audio sensor array of the vehicle, …
recording, by the one or more processing units, a second timestamp of the detection with the audio sensor array;

… wherein the array of audio sensors is mounted on the chassis of the vehicle;
… with an audio sensor array of the vehicle, …
determining, by the one or more processing units, a distance of the event from the arrays of light and audio sensors, based on a difference between the first timestamp and the second timestamp, a speed of sound, and a speed of the chassis of the vehicle; and
determining, by the one or more processing units, a distance of the event from the camera sensor array and the audio sensor array, based on the first timestamp, the second timestamp, a speed of sound, and a velocity of a chassis of the vehicle;
controlling the vehicle to take action based on the event.
controlling the vehicle based on the event and the distance of the event.


In consideration of the above, the notable differences in the language are the following:
The instant application recites “an array of light sensors” instead of “a camera sensor array”, as recited in Diwakar.
The arrays are mounted on a vehicle chassis in the instant application, and the arrays are only claimed to be associated with the vehicle in Diwakar.
The distance determination is “based on a difference between the first timestamp and the second timestamp” in the instant application, while Diwakar does not specify exactly how the first timestamp and second timestamp values are considered.
Regarding difference #1 above, there is no clear distinction between “an array of light sensors” and “camera sensor array” under BRI.  First, “a camera”, as understood in the art, utilizes light sensing technology as a means for performing detections (i.e. images derived from incoming light waves).  At best, a camera could be considered a more specific type of light sensor.  However, since the more specific version of the sensor array (i.e. the camera sensor array) occurs in the similar claims of Diwakar, the broader “array of light sensors” fails establish an element that would be patentably distinct for the instant application.  Second, the term “camera sensor array” in Diwakar can be interpreted as an array 
Regarding difference #2 above, this difference does not render the instant application patentably distinct, because it would have been obvious to one of ordinary skill in the art that the arrays would be mounted to a suitable structure of the vehicle for performing the claimed functions.  Due to the need to access external signals of light and sound, the vehicle chassis, as a main supporting structure of a vehicle, is an obvious and likely mounting location for the arrays associated with a vehicle.  Further, claims 3, 10, and 17 of Diwakar make it clear that chassis mounting of sensor arrays is what is intended by the context of Diwakar.
Regarding difference #3 above, this difference does not render the instant application patentably distinct, because it would have been obvious to one of ordinary skill in the art that the first and second timestamps give a measure of time and must be compared and/or uniquely applied in a calculation in terms of each timestamp providing a specific time measurement, in order to influence the claimed determination.  Further, since the language merely recites “based on a difference between the first timestamp and the second timestamp”, it is not clear how the value difference is actually applied in a way that is different than simply considering each value in a calculation.  Due to the context of both the instant application and Diwakar of recording the timestamps in association with a first and a second detection, one of ordinary skill in the art would understand to utilize these values by applying them in an equation, where their values, being different, would each affect the outcome of the determination (i.e. 
Regarding claim 2, the claim is analogous to claims 2, 9, and 16 of Diwakar. Thus, claim 2 is also rejected for being dependent on rejected claim 1 and for not reciting further limitations that are patentably distinct. 
Regarding claims 3, 9, and 16, the claims are analogous to the combinations included in claims 3, 10, and 17 of Diwakar, respectively, except that a camera sensor array is additionally recited as a part of the chassis in Diwakar.  Thus, claims 3, 9, and 16 are also rejected for being dependent on rejected claims 1, 8, and 15, respectively, and for not reciting further limitations that are patentably distinct. 
Regarding claims 4 and 18, the claims are analogous to claims 4 and 18 of Diwakar, respectively.  Thus, claims 4 and 18 are also rejected for being dependent on rejected base claims 1 and 15, respectively, and for not reciting further limitations that are patentably distinct. 
Regarding claim 8, the claim recites limitations analogous to claim 8 of Diwakar, and is therefore rejected for the same reasons as claim 1.
Regarding claim 12, the combination of claims 8 and 12 recite limitations analogous to the combination of claims 15 and 20 of Diwakar, except that claim 12 recites that detected signals are utilized in the classifying of the event through machine learning.  However, it would have been obvious to one of ordinary skill in the art to utilize these signals in the process, since they are the only signals mentioned as being obtained in the base claims.  As explained below, claim 15 is rejected below for not being patentably distinct from claim 15 of Diwakar, and so claim 8, being analogous to claims 1 and 15, is also not patentably distinct.  Thus, the combination of claims 8 and 12 are not patentably distinct from 
Regarding claim 15, the claims recites limitations substantially similar to claim 15 of Diwakar.  Claim 15 is directed to a vehicle additionally having a chassis with the sensing arrays mounted to a chassis, which claim 15 of Diwakar does not include the listed system elements.  However, since Diwakar includes “a velocity of a chassis having the camera sensor array and the audio sensor array” within the limitations, directing the invention of claim 15 to a vehicle having this element is an obvious variant of the invention of claim 15 of Diwakar.  Thus, claim 15 is not patentably distinct and is rejected for the same reasons as base claims 1 and 8.
Potentially Allowable Subject Matter

Claims 1-20 are potentially allowable if rewritten to overcome the nonstatutory double patenting rejection set forth in this Office Action.
Claims 5-7, 10-11, 13-14, 17, and 19-20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is an examiner’s statement of reasons for the indication of potentially allowable subject matter:
Paudel et al. (US 2020/0348687; hereinafter Paudel; of record in IDS), and Szajnowski et al. (US 2004/0240322; hereinafter Szajnowski; of record in IDS), as previously cited to base claims 1, 8, and 15, when considered separately or in combination, do not disclose or teach the following limitations as a whole:
“A method, comprising:
detecting, by one or processing units of a vehicle, a first timestamp of a first detection of an event based on signals captured by an array of light sensors, wherein the array of light sensors is mounted on a chassis of the vehicle;
determining, by the one or more processing units, a direction of the event, based on an identity of a light sensor of the array of light sensors that sensed the event;
recording, by the one or more processing units, a second timestamp of a second detection of the event based on signals captured by an array of audio sensors, wherein the array of audio sensors is mounted on the chassis of the vehicle;
determining, by the one or more processing units, a distance of the event from the arrays of light and audio sensors, based on a difference between the first timestamp, the second timestamp, a speed of sound, and a speed of the chassis of the vehicle; and
controlling the vehicle to take action based on the event.” as recited or analogously recited in amended independent claims 1, 8, and 15 of the application. 
While the abovementioned related prior art discloses or teaches specific parts of the amended limitations, the prior art cannot be obviously combined in a reasonable manner to read on the limitations as a whole.  The limitations recite a method for first detecting a direction of an event using light sensing while also recording a timestamp of the event, which is followed by an audio sensor array detecting a separate property of the event (sound) and recording a second timestamp of the detection.  The distance is then calculated using the timestamps, the speed of the second physical property, and the speed of the vehicle.  There is no individual prior art that discloses this combination of limitations, and prior art that teaches the detection of direction and location of an event using multiple sensor arrays fails to disclose or teach the specific roles of the types of sensor arrays while also utilizing the specific variables/parameters claims for the determination of a distance. 

In the closely related and previously cited prior art of O’Donnell et al. (US 2020/0070816; hereinafter O’Donnell; of record), audio sensors are first used to detect the direction of a sound from and event and focus a second set of sensors in the direction of the sound.  Then, a combination of collision sensors (i.e. light, LIDAR, imaging) and audio sensors are used to locate the event.  However, the use of sensors to perform detection of different physical properties occurs in reverse of what is claimed in the application.  Further, O’Donnell fails to teach that vehicle motion or the use of timestamps from each type of sensor array are variables used in the locating process.  Thus, O’Donnell can neither be used to replace the primary reference of Paudel, nor can it be used in obvious combination with Paudel in order to cure the deficiencies.
No additional prior art could be found to apply to these limitations, either as single reference disclosing all of the limitations or as a reasonable obvious combination of references disclosing or teaching individual elements.
Claims 2-7 would be allowable due to their dependencies on potentially allowable claim 1.  Claims 9-14 would be allowable due to their dependencies on potentially allowable claim 8.  Claims 16-20 would be allowable due to their dependencies on potentially allowable claim 15.
Further regarding claims 5-7, 10, 13-14, 17, and 19-20, the claims include further limitations of the indicated allowable subject matter that is not found in the prior art, as explained above, and the subject matter is also not included in the claim set of Diwakar.  Claim 11 includes a combination of limitations that are individually recited in the claims Diwakar, but the overall combination is unique as a whole.  Thus, there are no rejections that can be applied to these claims, including any nonstatutory double patenting rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B./Examiner, Art Unit 3663    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663